DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendments
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1/21/2022 has been entered.
	Examiner’s note
Note, although the examiner recites certain excerpts from the prior art, MPEP 2141.02 VI states “Prior art must be considered in its entirety, including disclosures that teach away from the claims”.  Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention 
Claim(s) 1-5, 7-8, 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nason (US20130042528A1) in view of Erling (US3748781) OR in view of Greiner (US 20060283852 A1).
Regarding claim 1:
Nason teaches:
A weed enclosure device, comprising: (Figures and Abstract)
a main body having a top end (Figure 1, top surface of 100)
and a bottom end (Figure 1, bottom surface of 100)
and configured to receive a weed, (Figure 1, Reference 8)
the main body defined by a first enclosure half (Figures 1-4, Reference 2, para0022)
hingedly connected (para0023, please see response to arguments below)
to a second enclosure half, (Figures 1-4, Reference 4, para0022)
each of the first enclosure half and the second enclosure half movable about a hinge (para0023)
between a closed position (Figure 1)
and an opened position, (Figure 2)

    PNG
    media_image1.png
    628
    524
    media_image1.png
    Greyscale

a first aperture formed in the top end of the main body where in the closed position, (Figure 1-4, see the top aperture annotated above)
a second aperture formed in the bottom end of the main body where in the closed position; (Figure 1-4, see the bottom aperture annotated above)
and at least one divider disposed within the main body, (Figure 2, Reference 28+30, para0023)
the divider having a plurality of holders configured to secure the weed substantially centrally within the main body. (Figure 1-4, Reference 28+30, para0023)
Nason doesn’t teach:
the divider having a plurality of flexible holders
Erling teaches:
a weed enclosure device comprising (Figures)
a main body (Figures 1-4, Reference 1)
at least one divider disposed within the main body (Figure 3+4, Reference 8)
the divider having a plurality of flexible holders (Figure 3+4, Reference 9+10)
configured to secure a weed substantially centrally within the main body (Figures 1,3, Reference 3, see how the weed 3 is secured centrally within the main body 1 by the flexible holders 9+10, col2 ln 14-40)
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the holders of the divider of Nason such that it comprises flexible holders as taught by Erling to provide a tight attachment to a stalk of a plant (col 2 ln 31). 
IF applicant disagrees that Nason alone discloses the first enclosure and second enclosure half movable about a hinge then Greiner teaches:
 
    PNG
    media_image2.png
    480
    532
    media_image2.png
    Greyscale

a main body (Fig 3, Ref 8)
the main body defined by a first enclosure half (Figures 3, Reference 2 on the left)
hingedly connected (Fig 3, Ref 3)
to a second enclosure half, (Figures 3, Reference 2 on the right)
each of the first enclosure half and the second enclosure half movable about a hinge (Ref 3)between a closed position (Figure 1) and an opened position, (Figure 3)
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the main body enclosures such that they were movably connected by a hinge as taught by Greiner to connect the main body together to prevent the loss of the pieces. 
	Regarding claim 2:
Nason as modified teaches claim 1 and Nason further teaches:	

    PNG
    media_image3.png
    201
    295
    media_image3.png
    Greyscale

wherein the at least one divider is ring shaped when the main body is in the closed position, (Figures 1-4, References 28+30, see how 28+30 form a ring shape when in the closed positon in Fig 4)
the divider having an outer edge and a free interior edge, (See annotation above of outer edge and free interior edge of divider
the outer edge disposed on an interior surface of the main body. (Figure 4, see how the outer edge of 24 is disposed on an interior surface of the main body 100) 
	Regarding claim 3:
Nason as modified teaches claim 2. Nason doesn’t teach:
wherein the plurality of flexible holders are disposed on a free edge of the divider.
Erling further teaches: 

    PNG
    media_image4.png
    196
    246
    media_image4.png
    Greyscale

wherein the plurality of flexible holders are disposed on the free edge of the divider. (see how the flexible holders 9+10 are disposed on the free edge of the divider)
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the flexible holders of the divider of Nason such that it comprises flexible holders as taught by Erling to provide a tight attachment to a stalk of a plant (col 2 ln 31). 
	Regarding claim 4:
Nason as modified teaches claim 2. Nason further teaches:
wherein the at least one divider is a plurality of dividers spaced apart along a length of the main body from the top end to the bottom end. (Figures 1-4, the at least one divider 28+30 is one of a plurality of dividers (28+30 and Fig 2, 32 spaced apart along a length of the main body from the top end to the bottom end)
	Regarding claim 5:
Nason as modified teaches claim 4. Nason further teaches:
wherein the plurality of dividers includes a first divider (Figures 1-4, Reference 28+30)
 and a second divider. (Figures 1-4, Reference 32)
	Regarding claim 7:
Nason as modified teaches claim 1. Nason further teaches:

    PNG
    media_image3.png
    201
    295
    media_image3.png
    Greyscale

wherein the at least one divider is bisected into two divider portions, (see above 28+30)
each of the first enclosure half and the second enclosure half receiving one of the divider portions, (para0023-25, Fig 2+4, the first and second enclosures 2+4 each receive one divider portion)
the divider portions abutting when the main body is in the closed position and spaced part when the main body is in the opened position. (Figures 2+4, Reference 56)
	Regarding claim 8:
Nason as modified teaches claim 1. Nason as modified by Erling doesn’t teach:
wherein the flexible holders are fabricated from rubber.
However, it would have been obvious to one having ordinary skill in the art at the time the invention was made to make the flexible holders of Nason as modified by Erling made from rubber, since applicant’s spec does not necessarily provide criticality to the use of “rubber” and does not exclude the use of other materials (see para0053), since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416. See also Ballas Liquidating Co. v. Allied industries of Kansas, Inc. (DC Kans) 205 USPQ 331. It would have been obvious because making the flexible holders from rubber would give the holders the rigidity and endurance the holders need to firmly centrally hold a plant. 
	Regarding claim 11:
Nason as modified teaches claim 1. Nason further teaches:
further comprising at least one locking mechanism disposed on the main body and configured to selectively secure the first enclosure half and the second enclosure half in the closed position. (Figure 2, References 14+16+22+26, para0023-0025)
for user friendly slidable locking member to shut the enclosure (col 4, lon23). 
Claim(s) 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nason (US20130042528A1) in view of Erling (US3748781) OR in view of Greiner (US 20060283852 A1) as applied to claim 1 and in further view of Ronneke (US8141293B2).
	Regarding claim 6:
Nason as modified teaches claim 5. Nason further teaches:
wherein the first divider is disposed approximate to the top aperture (Figures 1-4, 28+30)
wherein the second divider is disposed in the second aperture of the main body. (Figures 1-4, Reference 32 is disposed within the second aperture 36 of the main body 100)
Nason as modified by Erling doesn’t teach:
wherein the first divider is disposed centrally in the main body. 
Ronneke teaches:
A weed enclosure device comprising(abstract and Figures)
A main body (Figure 3, Reference 11)
A first divider (Figure 3, Reference 14)
Wherein the first divider is disposed centrally in the main body (Figures 1-4, see how the first divider 14 is disposed centrally in the main body, col 3 lns 31-33)
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the first divider of Nason such that it is disposed centrally as taught by Ronnekee to allow for more interior space between the divider and the top aperture. 
Claim(s) 9-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nason (US20130042528A1) in view of Erling (US3748781) OR in view of Greiner (US 20060283852 A1) as applied to claim 1 and in further view of Lucius (US0420736 A1).
Regarding claim 9:
Nason as modified discloses all of claim 1. Nason as modified doesn’t teach:
wherein each of the first aperture and the second aperture is circumscribed by a lip that extends outwardly from the main body.
Smith in a related art of enclosures teaches: 
an enclosure (Figures, col 1 lns 20-col2 ln 55)
comprising a main body (Figures 1, Reference B)
a fist aperture and second aperture (see the apertures that are formed within lips 1 through which content is emptied)
wherein each of the first aperture and the second aperture is circumscribed by a lip that extends outwardly from the main body (Figure 1-2, Reference 1)
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the weed enclosure device of Nason as modified such that it comprises a lip as taught by Lucius to facilitate easier grip for the user to hold the device. 
Regarding claim 10:
Nason as modified by Erling and Lucius discloses all of claim 9. Nason as modified by Erling doesn’t teach:
further comprising a first lid and a second lid, each of the first lid and the second lid configured to be disposed on the lip of one of first aperture and the second aperture.
Lucius further teaches:
further comprising a first lid and a second lid, (Figures 1-2, Reference 2)
each of the first lid and the second lid configured to be disposed on the lip of one of the first aperture and the second aperture. (col 1 lns 20-col2 ln 55)
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the weed enclosure device of Nason as modified by Erling such that it comprises a first and second lid as taught by Lucius to allow the enclosure device to be sealed and protected during storage.  
Claim(s) 15-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nason (US20130042528A1) in view of Erling (US3748781) OR in view of Greiner (US 20060283852 A1) as applied to claim 1  and in further view of Lais (US6119392).
Regarding claim 15:
Nason as modified discloses all of claim 1. Nason as modified doesn’t teach:
wherein the main body is fabricated from a thermoplastic material. 
Lais teaches:
a weed enclosure device (Abstract and Figures)
comprising a main body (Figure 4, Reference 11)
fabricated from a thermoplastic material. (col 3, ln 20-21)
It would have been obvious to one of ordinary skill in the art before the effective fiddling date to modify the weed enclosure device of Nason such that the main body was comprised of a thermoplastic material as taught by Lais to ensure that the plant enclosure device is rigid to prevent the device from being pushed in when installed or in use (col 1 ln 49-51).  
Regarding claim 16:
Nason as modified discloses all of claim 15. Nason as modified doesn’t teach:
wherein the thermoplastic material includes a translucent material or a transparent material. 
Lais further teaches:
wherein the thermoplastic material includes one of a translucent material or a transparent material. (col 3, ln 20-21)
It would have been obvious to one of ordinary skill in the art before the effective fiddling date to modify the weed enclosure device of Nason such that the main body was comprised of a translucent or transparent thermoplastic material as taught by Lais to ensure that the interior of the plant enclosure device can be viewed by the user. 
Claim(s) 13-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nason (US20130042528A1) in view of Erling (US3748781) OR in view of Greiner (US 20060283852 A1) as applied to claim 1 and in further view of Gleadall (US20030056434).
Regarding claim 13:
Nason as modified discloses all of claim 1. Nason as modified doesn’t teach:
wherein the main body has a sleeve, the sleeve disposed on an exterior surface of the main body.
Gleadall teaches:
a weed enclosure device (Abstract and Figures)
comprising a main body (Figure 4, Reference 49)
wherein the main body has a sleeve (Figure 5, Reference 12+17)
the sleeve disposed on an exterior surface of the main body (see how the sleeve 12 +17 is disposed on an exterior surface of the main body 49)
It would have been obvious to one of ordinary skill in the art before the effective fiddling date to modify the weed enclosure device of Nason such that it comprises a sleeve as taught by Gleadall to provide for a securing device to securely attach a stake to the enclosure to ensure it does not fall to tip. 
Regarding claim 14:
Nason as modified discloses all of claim 13. Nason as modified doesn’t teach:
further comprising a stake slidably disposed in the sleeve for securing the main body to the ground surface. 
Gleadall further teaches:
further comprising a stake slidably disposed in the sleeve for securing the main body to the ground surface. (para0033, figure 6, ref 60)
It would have been obvious to one of ordinary skill in the art before the effective fiddling date to modify the weed enclosure device of Nason such that it comprises a stake as taught by Gleadall to attach the enclosure to the ground to ensure it does not fall or tip. 
Claim(s) 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nason (US20130042528A1) in view of Erling (US3748781) OR in view of Greiner (US 20060283852 A1) as applied to claim 1 and in view of Leben (US 5341926 A).
Regarding claim 12:
Nason as modified teaches claim 11. Nason as modified doesn’t teach:
wherein the at least one locking mechanism includes a first rail disposed on the first enclosure half, a second rail disposed on the second enclosure half, and a locking tab selectively slidably disposed on the first rail between a locked position and an unlocked position, the locking tab configured to receive and hold the second rail together with the first rail in the locked position.
Leben in a related art of enclosures teaches:

    PNG
    media_image5.png
    257
    263
    media_image5.png
    Greyscale

a main body comprising a locking mechanism (Fig 1-8, Ref 10+120)
wherein the at least one locking mechanism includes a first rail disposed on an exterior surface of the first enclosure half, (Fig 8, Ref 126)
 a second rail disposed on an exterior surface of the second enclosure half, (Fig 8, Ref 124)
and a locking tab selectively slidably disposed on the first rail between a locked position and an unlocked position; (Fig 8, Ref 122 slides in the direction of the arrow, col 4 ln22-42)
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the main body of the Nason such that it comprises a locking mechanism as taught by Leben to provide for a user friendly slidable locking member to shut the enclosure (col 4, lon23).
Claim(s) 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nason (US20130042528A1) OR in view of Greiner (US 20060283852 A1) in view of Erling (US3748781) and in further view of Gleadall (US20030056434) and in view of Leben (US 5341926 A).
Regarding claim 17:
Nason teaches:
A weed enclosure device, comprising: (Figures and Abstract)
a main body having a top end (Figure 1, top surface of 100)
and a bottom end (Figure 1, bottom surface of 100)
and configured to receive a weed, (Figure 1, Reference 8)
the main body defined by a first enclosure half (Figures 1-4, Reference 2, para0022)
hingedly connected (para0023, please see response to arguments below)
to a second enclosure half, (Figures 1-4, Reference 4, para0022)
each of the first enclosure half and the second enclosure half movable about a hinge (para0023)
between a closed position (Figure 1)
and an opened position, (Figure 2)

    PNG
    media_image1.png
    628
    524
    media_image1.png
    Greyscale

a first aperture formed in the top end of the main body where in the closed position, (Figure 1-4, see the top aperture annotated above)
a second aperture formed in the bottom end of the main body where in the closed position; (Figure 1-4, see the bottom aperture annotated above)
and at least one divider disposed in the main body, (Figure 2, Reference 28+30, para0023)
the at least one divider being ring shaped and (Figures 1-4, References 28+30, see how 28+30 form a ring shape when in the closed positon in Fig 4)

    PNG
    media_image6.png
    201
    295
    media_image6.png
    Greyscale

having an outer edge and an inner edge, (See annotation above of outer edge and inner edge of divider)
the outer edge disposed on an interior surface of the main body. (Figure 4, see how the outer edge of 24 is disposed on an interior surface of the main body 100) 
a plurality of holders disposed on the inner edge. (Figure 1-4, Reference 28+30, para0023, inner sides of 28+30 which are configured to hold the weed in place)
at least one locking mechanism disposed on the main body and configured to selectively secure the first enclosure half and the second enclosure half in the closed position. (Figure 2, References 14+16+22+26, para0023-0025)
IF applicant disagrees that Nason alone discloses the first enclosure and second enclosure half movable about a hinge then Greiner teaches:

    PNG
    media_image2.png
    480
    532
    media_image2.png
    Greyscale

a main body (Fig 3, Ref 8)
the main body defined by a first enclosure half (Figures 3, Reference 2 on the left)
hingedly connected (Fig 3, Ref 3)
to a second enclosure half, (Figures 3, Reference 2 on the right)
each of the first enclosure half and the second enclosure half movable about a hinge (Ref 3)between a closed position (Figure 1) and an opened position, (Figure 3)
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the main body enclosures such that they were movably connected by a hinge as taught by Greiner to connect the main body together to prevent the loss of the pieces. 
Nason doesn’t teach:
at least one divider having a plurality of flexible holders disposed on the free edge
a stake slidably disposed in a sleeve on an exterior surface of the main body.
Erling teaches:

    PNG
    media_image4.png
    196
    246
    media_image4.png
    Greyscale

a weed enclosure device comprising (Figures)
a main body (Figures 1-4, Reference 1)
at least one divider disposed in the main body (Figure 3+4, Reference 8)
a plurality of flexible holders (Figure 3+4, Reference 9+10)
disposed on the free edge, (see how the flexible holders 9+10 are disposed on the free edge of the divider)
the plurality of flexible holders configured to secure the weed substantially centrally within the main body (Fig 3, see how the weed is secured substantially centrally within the main body)
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the holders of the divider of Nason such that it comprises flexible holders as taught by Erling to provide a tight flexible attachment to a stalk of a plant (col 2 ln 31). 
Nason as modified doesn’t teach:
a stake slidably disposed in a sleeve on an exterior surface of the main body.
Gleadall teaches:
a weed enclosure device (Abstract and Figures)
comprising a main body (Figure 4, Reference 49)
a stake slidably disposed in (para0033, figure 6, ref 60)
a sleeve for securing the main body to a ground surface of the main body (Figure 5, Reference 12+17)
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the weed enclosure device of Nason such that it comprises a stake disposed in a sleeve as taught by Gleadall to attach the enclosure to the ground to ensure it does not fall or tip. 
Nason as modified doesn’t teach:
wherein the at least one locking mechanism includes a first rail disposed on an exterior surface of the first enclosure half, a second rail disposed on an exterior surface of the second enclosure half, and a locking tab selectively slidably disposed on the first rail between a locked position and an unlocked position;
Leben in a related art of enclosures teaches:

    PNG
    media_image5.png
    257
    263
    media_image5.png
    Greyscale

a main body comprising a locking mechanism (Fig 1-8, Ref 10+120)
wherein the at least one locking mechanism includes a first rail disposed on an exterior surface of the first enclosure half, (Fig 8, Ref 126)
 a second rail disposed on an exterior surface of the second enclosure half, (Fig 8, Ref 124)
and a locking tab selectively slidably disposed on the first rail between a locked position and an unlocked position; (Fig 8, Ref 122 slides in the direction of the arrow, col 4 ln22-42)
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the main body of the Nason such that it comprises a locking mechanism as taught by Leben to provide for a user friendly slidable locking member to shut the enclosure (col 4, lon23). 
Response to Arguments
Applicant's arguments filed 01/21/2022 have been fully considered but they are not persuasive. 
In regards to applicant arguments regarding a movable hinge. Applicant argues:
None of the cited references teach or suggest a first enclosure half hingedly connected to a second enclosure half such that the first and second enclosure halves are movable about a hinge between a closed position and an open position. uppose, for the sake of argument, that a post and hole hinge were utilized in place of the locking members 16, 22, as disclosed in paragraph [0023] of Nason. The posts would be located on each side of one planter half and the holes would be located on each side of the other planter half (or vice versa) thereby locking the two halves 2, 4 together. That is, the two halves 2, 4 would still not be movable about a hinge between an open and closed position. Therefore, Applicant respectfully submits that Nason does not teach or suggest a first enclosure half hingedly connected to a second enclosure half such that the first and second enclosure halves are movable about a hinge between a closed position and an open position.

Post and hole door hinges are well known in the art such as the one depicted below. 

    PNG
    media_image7.png
    271
    259
    media_image7.png
    Greyscale

Therefore, Nason alone meets the limitations of “movable about a hinge between a closed position and opened position” since post and hole door hinges are movable in relation to one another and can move the enclosure between and open and closed position. However, if applicant disagrees then an alternative rejection has been provided in view of Greiner above. 
Applicant’s arguments regarding claim 17 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHADA M ALGHAILANI whose telephone number is (571)272-8058.  The examiner can normally be reached on M-F (7:30am - 4:30pm EST).

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Poon can be reached on 571-272-6891.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/SHADA ALGHAILANI/
Examiner
Art Unit 3643



/PETER M POON/Supervisory Patent Examiner, Art Unit 3643